Per curiam.
The State Disciplinary Board initiated a proceeding against Dow-ling alleging that he had misappropriated approximately $35,000 in funds entrusted to him, and had failed and refused to account therefor to his client, or to repay the funds. Dowling filed no response, and made no appearance at the time provided. The Special Master found as a matter of fact that Dowling has misappropriated funds, in violation of Standard Nos. 4, 61, 63, 64, and 65 of Rule 4-102 of the Rules of the State Bar of Georgia.
The Disciplinary Board recommended that Dowling be disbarred. He has made no response.
John J. Dowling is hereby disbarred, and his name stricken from the roll of attorneys.

All the Justices concur.